DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third and fourth stimulator positioned inside the first and second ear canal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
in para 0035 “cathode 104 pads” should read as “cathode 106 pads”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 discloses a third and fourth stimulator configured to be placed in each of the subject’s ear canals respectively. However, Applicant’s specification does not disclose third and fourth stimulators in the specification. Applicant discloses [37] “the VeNS stimulator may be incorporated into a portable electronic device such as an around-ear headphone 400…stimulator headphone 400 may include an ear bud portion 416 with a speaker 418 which fits into an ear canal”. This does not disclose any additional stimulators besides a first (and second for the corresponding second ear). Claim 1 defines the first and second stimulators as being made up of electrodes, a current source, a controller and a communications interface. Figure 4 and [37] does disclose an anode stimulation pad 404 and anode portion 406 which are a part of the first and second stimulator. As such claim 5 lacks adequate written description.
Claim 14 is rejected on the same grounds.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “electrodes” in line 11. The claim is indefinite because claim 1 also discloses the limitation “electrodes” in line 3 and it is unclear if the recitation in line 11 is referring to the same electrodes of line 3 or introducing a new limitation with the same name. The following limitations are also rejected for the same reason: “a current source”, disclosed in lines 5 and 13; “a controller”, disclosed in lines 7 and 15; and “a communications interface”, disclosed in lines 8 and 16. For purposes of examination, the examiner will interpret claim 1 such that each of the aforementioned limitations may refer to the same component or different ones.
	Claim 3 recites the limitation “communications interfaces” in line 1. The claim is indefinite because claim 1 references the limitation “communication interface” twice in lines 8 and 16 and it is unclear if the recitation in in claim 3 is referring to one or both of the communication interfaces of claim 1 or introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 3 to read as “wherein the communications interfaces communicate wirelessly”. Underline added for emphasis.
	Claim 6 recites the limitations “positioning a first stimulator with a pair of electrodes into electrical contact with a subject” and “positioning a second stimulator with a pair of electrodes into electrical contact with the subject” in lines 2-3 and 4-5 respectively. It is unclear if the underlined “with” in each limitation is intended to mean the first and second stimulator each comprise electrodes or if the first and second stimulator are only being placed in close proximity to an arbitrary set of electrodes. For purposes of examination the examiner will interpret each limitation as a “stimulator comprising a pair of electrodes”. 
	Claim 6 recites the limitation “a pair of electrodes” in line 4. The claim is indefinite because claim 6 also recites “ a pair of electrodes” in line 2 and it is unclear if the recitation line 4 is referring to the same pair of electrodes of line 2 or introducing a new limitation with the same name. For purposes of examination the examiner will interpret that the second stimulator is placed with the same pair of electrodes or a different one.
	The remaining claims are rejected due to their dependency on the above rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, line 11, recites the limitation “electrodes disposed in electrical contact with the subject’s scalp”, thus positively reciting a human. To overcome this rejection Applicant may amend claim 1 to read as “electrodes configured to be disposed in electrical contact with the subject’s scalp”. Claim 5, lines 1-2, recites the limitation “a third stimulator and fourth stimulator respectively positioned inside a first ear canal and a second ear canal”, thus positively reciting a human. To overcome this amendment Applicant may amend claim 5 to read as “a third stimulator and a fourth stimulator configured to be respectively positioned inside a first ear canal and a second ear canal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,589,105 to Hyde et al., hereinafter Hyde.
Regarding claim 1, Hyde teaches (Fig 2A-B, 5) a vestibular stimulation device (abstract), the device comprising: a first stimulator (system 200) comprising: electrodes configured for electrical contact with a subject's scalp at a first location corresponding to the subject's vestibular system (neural stimulator 212, 222; Col 9, lines 27-31); a current source in electrical communication with the electrodes for delivering vestibular nerve stimulation (VeNS) to the subject at the first location (neural stimulation device 202); a controller which controls the delivery of the VeNS to the subject (personal computing device 208); and a communications interface which communicates with a nearby stimulator to coordinate delivery of the VeNS across a plurality of stimulators (communication link 210); and a second stimulator (system 200; Fig 5 shows device with two stimulators, one for each ear) comprising: electrodes disposed in electrical contact with the subject's scalp at a second location corresponding to the subject's vestibular system (neural stimulator 212, 222; Col 9, lines 27-31); a current source in electrical communication with the electrodes for delivering the VeNS to the subject at the second location (neural stimulation device 202); a controller which controls the delivery of the VeNS to the subject (personal computing device 208); and a communications interface which communicates with a nearby stimulator to coordinate delivery of the VeNS across a plurality of stimulators (communication link 210).
Regarding claim 2, Hyde further teaches wherein the first stimulator is configured to be positioned over a first mastoid process of the subject and the second stimulator is configured to be positioned over a second mastoid process of the subject (Fig 4A-B).
Regarding claim 3, Hyde further teaches wherein communications interfaces communicate wirelessly (Col 10, lines 10-33).
Regarding claim 4, Hyde further teaches wherein the communications interfaces synchronize the first stimulator and the second stimulator to deliver VeNS simultaneously (Col 17, line 64-Col 18, line 4).
Regarding claim 5, Hyde further teaches a third stimulator and fourth stimulator respectively positioned inside in a first ear canal and second ear canal of the subject (Fig 5: ear pieces 502a and 502b; Col 10, line 64-Col 11, line 20).
Regarding claim 6, Hyde teaches Fig 2A-B, 5) a method of delivering vestibular nerve stimulation (VeNS) (abstract), the method comprising: positioning a first stimulator (system 200) with a pair of electrodes into electrical contact with a subject at a first location corresponding to the subject's vestibular system (neural stimulator 212, 222; Col 9, lines 27-31); positioning a second stimulator (system 200; Fig 5 shows device with two stimulators, one for each ear) with a pair of electrodes into electrical contact with the subject at a second location corresponding to the subject's vestibular system (neural stimulator 212, 222; Col 9, lines 27-31); and delivering VeNS to the subject from the first stimulator and the second stimulator (Col 9, lines 27-52).
Regarding claim 7, Hyde further teaches communicating between the first stimulator and the second stimulator via a communications interface to coordinate delivery of the VeNS (communication network 218; Col 17, line 64-Col 18, line 4).
Regarding claim 8, Hyde further teaches wirelessly communicating with the first stimulator and the second stimulator via the communications interface (Col 10, lines 10-33).  
Regarding claim 9, Hyde further teaches synchronizing the delivery of VeNS between the first stimulator and the second stimulator to deliver VeNS simultaneously (Col 17, line 64-Col 18, line 4).
Regarding claim 10, Hyde teaches (Fig 2A-B, 4, 5) a vestibular stimulation device (abstract), the device comprising: a first stimulator  (system 200) with a first anode pad and a first cathode pad for delivering vestibular nerve stimulation (VeNS) to a subject at a first location (electrode 414a, 414b); a second stimulator (system 200; Fig 5 shows device with two stimulators, one for each ear) with a second anode pad and a second cathode pad for delivering VeNS to the subject at a second location (electrode 414a, 414b); a controller in communication with the first stimulator and second stimulator (personal computing device 208) via a communications interface for controlling the delivery of VeNS (communication link 210); a current source in electrical communication with the first stimulator and second stimulator (neural stimulator 510); and 26NVLN.0002 a housing substantially enclosing the first stimulator, second stimulator, controller and current source for positioning adjacent a subject's head (securing member 500).
Regarding claim 11, Hyde further teaches wherein the first stimulator is disposed within a location of the housing which allows the first anode pad and the first cathode pad to be positioned over a first mastoid process, and wherein the second stimulator is disposed within a location of the housing which allows the second anode pad and the second cathode pad to be positioned over a second mastoid process (Fig 4A-B, 5).
Regarding claim 12, Hyde further teaches wherein the communications interface communicates wirelessly with the first stimulator and the second stimulator to control the delivery of VeNS (Col 10, lines 10-33).
Regarding claim 13, Hyde further teaches wherein the communications interface synchronizes the first stimulator and the second stimulator to deliver VeNS simultaneously (Col 17, line 64-Col 18, line 4).
Regarding claim 14, Hyde further teaches a third stimulator and fourth stimulator respectively positioned inside in a first ear canal and second ear canal of the subject (Fig 5: ear pieces 502a and 502b; Col 10, line 64-Col 11, line 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792